ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-004423-13 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted limited to the issue of defendant’s term of parole supervision and denied as to all other issues. The matter is summarily remanded to the trial court for correction of the judgment of conviction to reflect a three-year term of parole supervision. Jurisdiction is not retained.